DETAILED ACTION
This Office Action is in response to the application filed on 31 March 2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al. (US 10,566,366 B2; hereinafter Rothman) in view of Mollard et al. (US 2014/0319580 A1; hereinafter Mollard).
In regards to claim 1, Rothman teaches a photo-detection device having at least one pixel, including a semiconductor substrate (10/40/20) made of CdxHg1-xTe, said substrate including for each pixel: 5
an N-doped region (20), dedicated to the absorption of incident photons (col. 4/lns. 30-31);
a P-doped region (60) (col. 4/lns. 64-67), forming a PN junction with the N-doped region and flush with a top face of the substrate (e.g. the upper portions of (60) are flush with the top surface of (10/40/20); and
an electrical contact block (90), made of metal, in direct physical contact with the P-doped region (col. 6/lns. 13-16).10
Rothman appears to be silent as to, but does not preclude, the limitations of: a concentrated casing, only located in the P-doped region and having an average cadmium concentration greater than the average cadmium concentration in the N-doped region; wherein in each pixel: the concentrated casing has a cadmium concentration gradient, defining therein 15at least one intermediate gap zone and at least one high gap zone; the intermediate gap zone has an average cadmium concentration strictly less than the average cadmium concentration in the high gap zone; and each intermediate gap zone is in direct physical contact with the electrical contact block. 
Mollard teaches the limitations of: 
a concentrated casing (9) [0089], only located in the P-doped region and having an average cadmium concentration greater than the average cadmium concentration in the N-doped region ([0088-0089]: (9) has an increasing concentration gradient from a first concentration to a second concentration, wherein the second concentration is higher than the first concentration; and (1) has the first concentration); 
wherein in each pixel: 
the concentrated casing has a cadmium concentration gradient [0089], defining therein 15at least one intermediate gap zone and at least one high gap zone [0089]; 
the intermediate gap zone has an average cadmium concentration strictly less than the average cadmium concentration in the high gap zone [0089]; and 
each intermediate gap zone is in direct physical contact with the electrical contact block [0089]. 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Rothman with the aforementioned limitations taught by Mollard to use a conventional doping profile in a device (Mollard [0089]).
In regards to claim 2, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 1. Mollard further teaches the limitations further including a structured coating covering the top face of the substrate, and wherein:
the structured coating (5) includes a cadmium-rich layer, consisting of an alloy comprising cadmium and in direct physical contact with the semiconductor substrate ([0078]; e.g. (5) is on (1)); 25
the structured coating includes at least one through opening ([0081]; evidenced by (6)); and
in each pixel, each intermediate gap zone of the concentrated casing is topped with a respective through opening of the structured coating [0089]. 
It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Rothman with the aforementioned limitations taught by Mollard to use a conventional doping profile in a device (Mollard [0089]).
In regards to claim 4, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 2. Rothman further teaches the limitations including at least two pixels (evidenced by (90)), each pixel including the same number (evidenced by (30)) of through opening(s) in the structured coating, distributed in the same way on the pixel and having the same dimensions from one pixel to another (e.g. figs. 2). 
In regards to claim 9, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 1. Mollard further teaches the limitations wherein in each pixel, the minimum cadmium concentration value in the concentrated casing is strictly greater than the minimum cadmium concentration value in the N-doped region [0099]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Rothman with the aforementioned limitations taught by Mollard to use a conventional doping profile in a device (Mollard [0089]).
In regards to claim 10, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 1. Mollard further teaches the limitations including a plurality of pixels which all have the same cut-off wavelength [0044]. It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Rothman with the aforementioned limitations taught by Mollard to use a conventional doping profile in a device (Mollard [0089]).
In regards to claim 11, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 1. Rothman further teaches the limitations wherein the semiconductor substrate has a 5mesa topology, with, in each pixel, a respective mesa block receiving the P-doped region (e.g. fig. 5d). 
In regards to claim 12, Rothman teaches a method for manufacturing the photo-detection device of claim 1, comprising the following steps: 
a) producing, on the semiconductor substrate (10/40/20), a structured coating (e.g. (70)) including 10at least one through opening (evidenced by (90) and (30)); 
b) annealing the whole including the semiconductor substrate and the structured coating15 (col. 7/lns. 46-60). 
Rothman appears to be silent as to, but does not preclude, the limitations wherein said structured coating which includes a cadmium-rich layer, consisting of an alloy comprising cadmium and in direct physical contact with the semiconductor substrate; and the method further comprising producing, in each pixel, a PN junction which separates the N-doped region and the P-doped region, with the P-doped region located in relation to at least one from the at least one through opening of the structured coating, and the annealing carrying out a selective inter-diffusion of the cadmium from the structured coating to the P-doped region of each pixel. 
Mollard teaches the limitations wherein said structured coating which includes a cadmium-rich layer (5) [0078], consisting of an alloy comprising cadmium and in direct physical contact with the semiconductor substrate (1); and the method further comprising producing, in each pixel, a PN junction which separates the N-doped region and the P-doped region, with the P-doped region located in relation to at least one from the at least one through opening of the structured coating, and the annealing carrying out a selective inter-diffusion of the cadmium from the structured coating to the P-doped region of each pixel (Mollard Abstract). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by Rothman with the aforementioned limitations taught by Mollard to use a conventional doping profile in a device (Mollard [0089]).
In regards to claim 13, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 12. Rothman further teaches the limitations wherein in each pixel, producing the PN junction advantageously includes a step of injecting doping elements into the semiconductor substrate, this step being carried out after step a) and the doping elements being injected through at least one through opening of the structured coating (col. 7/lns. 46-60).
Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rothman and Mollard as applied to claim(s) 2 and 13 above, and further in view of White (US 4,679,063 A; hereinafter White).
In regards to claim 3, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 2. The combination of Rothman and Mollard appears to be silent as to, but does not preclude, the limitations wherein the structured coating includes several stacked layers, including a sealing layer, separate from the cadmium-rich layer and capable of blocking the passage of doping elements inside the semiconductor substrate. White teaches the limitations wherein the structured coating includes several stacked layers, including a sealing layer, separate from the cadmium-rich layer and capable of blocking the passage of doping elements inside the semiconductor substrate (col. 7/lns. 40-42: e.g. barrier layer (31) is in passivation layer (25)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Rothman and Mollard with the aforementioned limitations taught by White to have an integrated focal plane photo-detector (White col. 7/lns. 42-48).
In regards to claim 14, the combination of Rothman and Mollard teaches the limitations discussed above in addressing claim 13. The combination of Rothman and Mollard appears to be silent as to, but does not preclude, the limitations wherein the structured coating includes several stacked layers, including a sealing layer, separate from the cadmium-rich layer and capable of blocking the passage of doping elements inside the semiconductor substrate. White teaches the limitations wherein the structured coating includes several stacked layers, including a sealing layer, separate from the cadmium-rich layer and capable of blocking the passage of doping elements inside the semiconductor substrate (col. 7/lns. 40-42: e.g. barrier layer (31) is in passivation layer (25)). It would have been obvious to one having ordinary skill in the art at the time the application at hand was filed to modify the limitations taught by the combination of Rothman and Mollard with the aforementioned limitations taught by White to have an integrated focal plane photo-detector (White col. 7/lns. 42-48).
Allowable Subject Matter
Claims 5-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN Y CHOI whose telephone number is (571)270-7882. The examiner can normally be reached M-F 9-5 (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CALVIN Y. CHOI
Primary Examiner
Art Unit 2812



/CALVIN Y CHOI/Primary Examiner, Art Unit 2812